DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to Applicant’s argument that Iqbal and Mesaros in combination do not teach “in response to the search request, using the first database record to identify additional records that match the portion of the search request, the identified additional records comprising the optional element” Examiner respectfully disagrees.   
Upon further consideration and giving the broadest reasonable interpretation, Examiner finds that Mesaros teaches in para. [0109, 0114, 0115]; fig. 11c; that when search is initiate by the users, the matching database records i.e. deal number (first database records) are identified and based on the deal number the matching additional elements i.e. delivery time and warranty associated with it are also identified based on the search request in fig. 11a and 11b.
With respect to Applicant’s argument that Iqbal and Mesaros in combination do not teach “in response to receiving the search request, based on the identified additional records comprising the optional element, automatically selecting the optional element from the plurality of optional elements to augment the first database record”, Examiner respectfully disagrees.
Upon further consideration and giving the broadest reasonable interpretation, Examiner finds that in para [0115], that deals (database records) are matched with particular delivery time, warranty (optional elements) and they are selected from plurality of delivery time/warranty (optional elements) based on the search request criteria, and the optional elements are automatically selected by the system, the delivery time/warranty augment the deals (database records) with the same search request that matches the deals (first database record).
Moreover, para. [0061, the price estimate is adjusted accordingly in response to the order related factors], [0092, 0110, 0114, 0115]; fig. 11c; that the delivery time/warranty (optional elements) is automatically selected based on the deal and related shipping/time/warranty and fig. 6; [0092] teaches that the price (first element) of a deal (a database record) is adjusted based on the delivery options (optional elements) value i.e. 5 days/10days etc; the adjusted first database records are augmented records by the delivery options (optional elements)).  In view of Broadest reasonable interpretation augmenting meaning “adding”. 
Applicant is suggested to incorporate the functionalities of augmenting i.e. how the augmenting process is done and the functionalities of a predicting model into the claim language in view of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 2016/0189099) and in view of Mesaros (US 2011/0246271).
With respect to claim 1, Iqbal teaches a system, comprising (fig. 1, [0013]; examiner’s note: the system of fig. 1): 
one or more processors ([0024]; examiner’s note: processor); 
and a non-transitory machine-readable storage device comprising processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising ([0071]; examiner’s note: the non-transitory computer readable media storing one or more programs (instruction) to cause the processor to perform): 
receiving data associated with a new database record from a seller of a product ([0011, 0039]; examiner’s note: creating a listing (a new database record) with received data i.e. shipping options for selling a product); 
accessing, based on the received data, historical data indicating a likelihood that an optional element of a set of database records ([0042, 0044]; examiner’s note: users previous purchases (historical data) with shipping costs (optional element) are accessed from the database) that correspond to the new database record will cause the new database record to satisfy a future search request ([0011, 0042, 0046]; [0048, At block 320 the shipping options with the highest conversion probability may be recommended to the seller of the item and/or provided to the buyer from the server 120]; examiner’s note: the shipping value (optional elements) with the highest conversion probability (likelihood to satisfy a future search request) is accessed from users previous interaction (historical data) and provided to the seller when the seller is creating a listing), the set of database records matching a same search request as the new database record ([0042]; examiner’s note: the shipping profile of a user is accessed and it recommends multiple shipping/delivery time (optional elements) from users previous purchases (set of matching database record) to seller creating a new database records as described in para. [0048]) and differing from the new database record by one or more optional features ([0042, 0046, 0048]; examiner’s note: each product is associated with multiple shipping options (differing from the database record with one or more optional elements)); 
in response to determining that the likelihood of the optional element corresponds to a threshold ([0046, 0048]; examiner’s note: the highest (threshold) probability (likelihood) of shipping/delivery (optional element)), presentation to the seller of the product comprising a representation of the new database record and the optional element of the set of database records ([0048, 0049, 0075, 0076]; examiner’s note: a record with shipping options (optional element) is sent/recommended/present (presentation) to the seller);
receiving input from the seller of the product to enable the optional element as one of a plurality of optional elements enabled by the seller ([0039]; examiner’s note: the sellers selecting (enabling) a shipping option. i.e. default option (optional elements)).
Iqbal does not explicitly teach generating a graphical user interface for presentation to the seller of the product; receiving input from the seller of the product to enable the optional element in the graphical user interface; and to store data representing the optional element enabled by the seller in the new database record as one or more database records of a network based publication system; after receiving the input from the seller, receiving, from a remote computing device, a search request for the one or more database records of the network based publication system; identifying a first database record comprising the new database record corresponding to at least a portion of the search request, the first database record having a first element; 
 in response to the search request, using the first database record to identify additional records that match the portion of the search request, the identified additional records comprising the optional element; in response to receiving the search request, based on the identified additional records comprising the optional element, automatically selecting the optional element from the plurality of optional elements to augment the first database record by AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 15/981,863Dkt: 2043.L50US1Filing Date: May 16, 2018automatically adjusting the first element of the first database record based on a value associated with the optional element; and causing, in response to the search request, presentation of a formatted user interface comprising a representation of the augmented first database record and the identified additional records on the remote computing device.
Iqbal teaches seller creating a listing in [0039] and representation of new database records with optional elements ([0075, 0076], examiner’s note: a record with shipping options are sent to seller) and enabling the optional element by the seller ([0039]; examiner’s note: selecting a shipping option is enabling the optional element), buyers can access lists of items and view them ([0016]; examiner’s note: view lists of items) and storing users profile data with information of purchases in para. [0019, 0021] but does not explicitly teach generating a graphical user interface to represent the new database record and optional elements, enabling optional element using graphical user interface, storing the new database record in the network based publication system, and the users from remote computing device can search the lists to find their matching data once the user has stored the listing, automatically selecting an optional element and adjust the element based on a value of the optional element and present the adjusted element with the first database record
However, Mesaros teaches generating a graphical user interface for presentation to the seller of the product (fig. 15a-15d, [0011, 0012, 0120]; examiner’s note: the graphical user interface is presented to a seller to create a new database record with shipping/delivery (optional element) as shown in fig.15b); 
receiving input from the seller of the product to enable the optional element in the graphical user interface (fig.15c, [0120]; examiner’s note: sellers selection delivery time/warranty (optional element) is enabled when the seller is creating the listing);
and to store data representing the optional element enabled by the seller in the new database record as one or more database records of a network based publication system (fig. 15a-15d, [0118, 0119]; examiner’s note: seller offering (enabling) deals (optional element) with the product (database record) is added or modified (stored because only stored data can be modified) and published in the website (network based publication system));
after receiving the input from the seller (fig. 15a-15d; examiner’s note: the sellers input listing of deals), receiving, from a remote computing device, a search request for the one or more database records of the network based publication system (fig. 11c, [0109, a search engine to search through a database of deals offered by various sellers of the product, and provides an output of those deals to the buyer that matches the buyer's ordering criteria by outputting a list of these deals on a Deal Matching Ordering Criteria output page 1180, as shown in FIG. 11c]; examiner’s note: the matching deals form sellers and displayed in response to a search request form a buyer after the seller has stored the deals in the database);
in response to the search request ([0109]; examiner’s note: in response to a search request the matching records are identified), identifying a first database record comprising the new database record corresponding to at least a portion of the search request, the first database record having a first element ([0110]; fig. 11c; examiner’s note: the matching records are identified and each database record has elements i.e. price, element 1190); 
 in response to the search request, using the first database record to identify additional records that match the portion of the search request, the identified additional records comprising the optional element ([0109, 0114, 0115]; fig. 11c; examiner’s note: the matching database records i.e. deal number has matching additional elements i.e. delivery time and warranty, the matching records are identified based on the search request in fig. 11a and 11b);
in response to receiving the search request, based on the identified additional records comprising the optional element, automatically selecting the optional element from the plurality of optional elements ([0110]; fig. 11c; examiner’s note: the delivery time/warranty (optional elements) is automatically selected based on the deal and related shipping/time/warranty) to augment the first database record ([0115] examiner’s note: deals (database records) are matched with particular delivery time, warranty (optional elements) are selected from plurality of delivery time/warranty (optional elements) based on the search request, and the optional elements are automatically selected by the system, the delivery time/warranty augment the database records) by AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 15/981,863Dkt: 2043.L50US1Filing Date: May 16, 2018automatically adjusting the first element of the first database record based on a value associated with the optional element (fig. 6; [0092]; examiner’s note: the price (first element) of a deal (a database record) is adjusted based on the delivery options (optional elements) value i.e. 5 days/10days; the adjusted first database record by the delivery options (optional elements) are augmented by the optional elements); 
and causing, in response to the search request (fig. 11a-11C, [0115, 0116]; examiner’s note: fig. 11a and 11b displays a search request), presentation of a formatted user interface (fig. 11c, [0110]; examiner’s note: the user interface includes button “submit deal” which the user can select and the user interface is a formatted user interface) comprising a representation of the augmented first database record and the identified additional records on the remote computing device (fig. 11a-11C, [0115, 0116]; examiner’s note: the search results are displayed in fig. 11c and the prices are adjusted of the deal (element); the adjusted records which includes augmented records are displayed).  One of ordinary skill in the art would recognize that generating a graphical user interface to receive/represent data, storing the received data, receiving a request and identify matching data, automatically populating an optional element, adjusting an element of a database record and presenting the adjusted element of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a graphical user interface, storing the listing, search/identify matching data and automatically populating optional elements, adjusting an element of the listing and presenting the adjusted element in the formatted user interface.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have an efficient search system. The motivation would be to have a system which will have a graphical user interface to receive and present data faster, storing data for later retrieval, identifying matching data of a search to buy a product, automatically populating optional elements to save time, adjusting an element and presenting the adjusted element to have a proper element which will save users time.

With respect to claim 2, Iqbal and Mesaros in combination teach the system of claim 1, Iqbal teaches the optional elements presented to the seller with a set of one or more recommended default optional features that are identified based on the historical data ([0048, At block 320 the shipping options with the highest conversion probability may be recommended to the seller of the item and/or provided to the buyer from the server 120]; examiner’s note: a default shipping is recommended to the seller based on historical data as described in para. [0048]).
Mesaros further teaches, wherein the operations further comprise: 
causing the graphical user interface to be displayed to the seller for generating an item listing (fig. 15a-15d, [0118-0120]; examiner’s note: the seller can create or modify a deal (item listing) via a graphical user interface), the graphical user interface comprising an attributes area that includes non-optional elements of the item listing (fig.15b, [0119]; examiner’s note: selling criteria (non-optional elements)) and an optional features area comprising optional elements of the item listing (fig. 15b, [0119]; examiner’s note: the additional criteria (optional elements) of the product as shown in fig. 15a); and
automatically populating the optional elements in the optional features area (fig. 15d; [0121]; examiner’s note: the optional elements features areas are automatically populated i.e. criteria type, criteria units).  One of ordinary skill in the art would recognize that displaying a graphical user interface comprising non-optional/optional elements, automatically populating an optional element in the optional features area of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a graphical user interface, automatically populating optional elements in the optional feature area.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have an efficient search system. The motivation would be to have a system which will have a graphical user interface to be displayed to the user which will have nonoptional and optional areas to organize elements faster and an efficient way, automatically populating optional elements in the designated area to save time of the user when creating a listing.

With respect to claim 3, Iqbal and Mesaros in combination teach the system of claim 1, Mesaros further teaches wherein the first element comprises a listing price for a product (fig. 11c, [0061, 0063]; examiner’s note: listing of a product price element 1190), and wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element (fig. 11c, [0061], [0074, The price component 120 can update the price in real time in response to changes in order related factors. In response to the changes in ship dates, a change ship schedule can show the goods ordered and the ship schedule], [0063, delivery requests of buyer; and (4) delivery dates]; examiner’s note: the price is updated based on order related factors which includes delivery requests/delivery dates (optional element) and the prices are presented in a formatted user interface as shown in fig. 11c).
One of ordinary skill in the art would recognize that having a listing price of a product and changing the price of a product based on optional elements of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a listing price and also to change the price when needed.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have an efficient search system. The motivation would be to have a system which will have a listing price so the users know the listing price of an item and changing the listing price when the users select different shipping options to have exact price of an item which will save users time and effort.

With respect to claim 4, Iqbal and Mesaros in combination teach the system of claim 1, Iqbal further teaches wherein automatically selecting the optional element ([0017]; examiner’s note: shipping options (optional element) are automatically selected), in response to receiving the search request ([0025]; examiner’s note: the user can select an item from the listing and Mesaros teaches search request in fig. 11a-11c), causes the first database record to have a greater likelihood of satisfying the search request than another database record of the one or more database records, the operations further comprising ([0046, 0048]; examiner’s note: highest conversion probability of a shipping option is recommended to the buyer (user)):  
responsive to the first database record having the greater likelihood of satisfying the search request than the another database record ([0046, 0048]; examiner’s note: highest conversion probability of a shipping option is recommended to the buyer);
Mesaros teaches and in response to receiving the search request for the one or more database records, generating the formatted user interface (Mesaros teaches fig. 11a-11c; [0108, 0109]; examiner’s note: the buyers (users) search request matching results are displayed in the user formatted graphical interface).

With respect to claim 7, Iqbal and Mesaros in combination teach the system of claim 2, Iqbal further teaches wherein the operations further comprise generating a predictive model for identifying the optional elements that are automatically populated ([0032]; examiner’s note: predictive models are generated to calculate the probability of selecting an optional element and Mesaros teaches in fig. 15d that the optional elements are automatically populated).

Claim 8 encompasses the same scope of limitation of claim 1, in additions of a method ([0064]).  Therefore, claim 8 is rejected in the same basis of rejection of claim 1.
With respect to claim 9, Iqbal and Mesaros in combination teach the method of claim 8, Mesaros further teaches wherein the optional element comprises a sales format ([0003, 0179]; examiner’s note: fixed price is a sales format).  One of ordinary skill in the art would recognize that sales format of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a sales format.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have an efficient search system. The motivation would be to have a system which will have a sales format to make the transaction easier.

With respect to claim 10, Iqbal and Mesaros in combination teach the method of claim 8, Iqbal teaches wherein the optional element comprises one or more accessories associated with the product ([0012]; examiner’s note: the shipping cost of a product), Mesaros further teaches, wherein the first element comprises a listing price for a product, the method further comprising changing the listing price of the productAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6 Application Number: 15/981,863Dkt: 2043.L50US1 Filing Date: May 16, 2018represented in the formatted user interface based on the automatically selected optional element (fig. 11c, [0061, 0063, 0092]; examiner’s note: the listing price of a product is adjusted based on the shipping/delivery), ([0063], fig. 11c; examiner’s note: the shipping/delivery (accessories) associated with a product).
One of ordinary skill in the art would recognize that having a listing price of a product and adjusting the price of a product of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a listing price of a product and changing the price according to the optional element.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have a faster search system. The motivation would be to have a system which will adjusting price of a product which will save users time.

Claim 11 is rejected on the same basis of rejection of claim 4.
With respect to claim 12, Iqbal and Mesaros in combination teach the method of claim 8, Iqbal teaches further comprising: accessing, by one or more hardware processors, the historical data indicating the value of the optional element to at least one of a first entity generating the first database record ([0063]; examiner’s note: the seller (first entity) generating a listing and para. [0012, 0019, 0046, 0050] teaches historical data which indicate a shipping cost (value)), 
Mesaros teaches and at least one entity generating the search request, wherein adjusting the first element comprises adjusting the first element using the indicated value (fig. 11c, [0061, 0063, 0092]; examiner’s note: the listing price of a product is adjusted based on the shipping/delivery), ([0063], fig. 11c; examiner’s note: the shipping/delivery (accessories) associated with a product).  One of ordinary skill in the art would recognize that having a listing price of a product and adjusting the price of a product of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a listing price of a product and changing the price according to the optional element.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have a faster search system. The motivation would be to have a system which will adjusting price of a product which will save users time.

With respect to claim 14, Iqbal and Mesaros in combination teach the method of claim 8, Iqbal teaches further comprising: storing the historical data reflecting database records that satisfied past search requests ([0066]; examiner’s note: the previously purchased items with shipping option is stored in the user’s database); 
and generating a predictive model for augmenting records with selected optional elements ([0032, 0046, 0048]; examiner’s note: the logistic function to predict conversion is a predictive model and it augments records with the shipping (optional elements)), the predictive model estimates a likelihood that augmenting an individual database record with a selected optional element will cause the augmented individual database record to satisfy a search request ([0046, 0048]; examiner’s note: the shipping option with the highest probability of conversion is selected and recommended to the seller/buyer).
With respect to claim 15, Iqbal and Mesaros in combination teach the method of claim 14, Iqbal teaches wherein the first element comprises a price of an item ([0050, a cost of the item]; examiner’s note: the cost is a price of an item, moreover, Mesaros teaches price of an item in fig. 11c), and wherein the augmented individual database record satisfies a search request when a buyer purchases an item associated with the augmented individual database record ([0030, 0042, 0066]; examiner’s note: the previously purchased items satisfies a search request when the buyer buys the item again as discussed in para. [0042]).

With respect to claim 16, Iqbal and Mesaros in combination teach the method of claim 14, Iqbal teaches wherein the formatted user interface is on an electronic marketplace (Iqbal teaches an electronic marketplace in para. [0009], Mesaros teaches a formatted user interface in fig. 15a-15d).

With respect to claim 17, Iqbal and Mesaros in combination teach the method of claim 16, Iqbal teaches wherein the optional element is at least one of a shipping option, a return policy, a sale format, and condition of an item ([0030]; examiner’s note: shipping option), Mesaros teaches wherein a price of the item represented by the first element is adjusted in response to automatically selecting the optional element (fig. 11c, [0061, 0063, 0092]; examiner’s note: the listing price of a product is adjusted based on the shipping/delivery), ([0063], fig. 11c; examiner’s note: the shipping/delivery (accessories) associated with a product). One of ordinary skill in the art would recognize that having a listing price of a product and adjusting the price of a product of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a listing price of a product and changing the price according to the optional element.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have a faster search system. The motivation would be to have a system which will adjusting price of a product which will save users time.

With respect to claim 18, Iqbal and Mesaros in combination teach the method of claim 16, Mesaros teaches wherein the adjusted first element is a price of an item adjusted by the value of the optional element (fig. 11c, [0061, 0063, 0092]; examiner’s note: the listing price of a product is adjusted based on the shipping/delivery days (value))).  One of ordinary skill in the art would recognize that having a listing price of a product and adjusting the price of a product of Mesaros could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a listing price of a product and changing the price according to the optional element.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Mesaros into the system to Iqbal to have a faster search system. The motivation would be to have a system which will adjusting price of a product which will save users time.

Claim 19 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium ([0064]).  Therefore, claim 19 is rejected in the same basis of rejection of claim 1.
Claim 20 is rejected on the same basis of rejection of claim 4.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 2016/0189099) and in view of Mesaros (US 2011/0246271) and in view of Kojima et al. (US 2017/0292852). 

With respect to claim 5, Iqbal and Mesaros in combination teach the system of claim 1, Mesaros teaches adjusting one or more elements of a plurality of database records to generate a plurality of augmented database records by associating the optional element with the plurality of database records (fig. 6; [0092]; examiner’s note: the price (first element) of a deal (a database record) is adjusted based on the delivery options (optional elements) value i.e. 5 days/10days) but do not explicitly teach wherein the operations further comprise: generating a virtual or temporary database using one or more augmented database records; and executing the future search request on the virtual or temporary database to identify database records matching the future search request.
However, Kojima teaches wherein the operations further comprise: generating a virtual or temporary database using the plurality of augmented database records associated with the optional element ([0034], fig. 5; examiner’s note: temporary database is created to stores the search results (augmented records) and Mesaros teaches augmented database records with optional elements); 
and executing the future search request on the virtual or temporary database to identify database records matching the future search request ([0099]; examiner’s note: the search (future search) is executed in the temporary database to find results, temporary databases are created first and then they are searched and the searches executed after the creation of the database is future search request).
One of ordinary skill in the art would recognize that creating a temporary database and executing the future search request into the temporary database of Kojima could be incorporated with creating a listing of an item by a seller of Iqbal to further improve the system to have a temporary database to store temporary data and also to search temporary data.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the features of Kojima into the system to Iqbal/Mesaros to have a organized search system. The motivation would be to organize records i.e. temporary records into a temporary database and to search for the temporary data when needed to save space of the system.

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 2016/0189099) and in view of Mesaros (US 2011/0246271) and in view of Dumon et al. (US 2010/0262601).

With respect to claim 6, Iqbal and Mesaros in combination teach the system of claim 1, Mesaros teaches wherein the operations further comprise (fig. 1; examiner’s note: the system of operations of the steps):
generating another formatted user interface including a representation of new database record and the one or more elements (fig. 15a-15d, [0121]; examiner’s note: seller creating a new product record with quality, price, etc.); 
causing presentation of the another formatted user interface on a computing device associated with the received data (fig. 15a-15b, [0121]; examiner’s note: the interface is presented to the user to modify or add data); 
receiving, after the presentation, a selection of at least one of the one or more elements ([0119], fig. 15a-15d; examiner’s note: the sellers can select data i.e. criteria/price etc); 
and storing the received data and the selection of the at least one of the one or more elements in the new database record ([0109, The subject invention then utilizes a search engine to search through a database of deals offered by various sellers of the product]; examiner’s note: the created deals are stored in a database and they are retrieved by the search request).
Iqbal and Mesaros do not explicitly teach accessing, by one or more hardware processors using the received data, the historical data indicating a likelihood that one or more elements will cause the new database record to satisfy future search request; selecting the one or more elements based on a threshold condition, the threshold condition based on the indicated likelihood.
However, Dumon teaches accessing, by one or more hardware processors using the received data, the historical data indicating a likelihood that one or more elements will cause the new database record to satisfy future search request ([0046, 0047]; examiner’s note: the likelihood of a price (element) of an item that will cause the item to be selected and bought, the prices (elements) are selected based on the previous selection of price (historical data) that ended up to a transaction); 
selecting the one or more elements based on a threshold condition, the threshold condition based on the indicated likelihood ([0046], [0061, if an analysis of historical data indicates that the conversion rate for a certain product is 90% when the product is priced at or below a particular price, then a prediction can be made that the likelihood that an item listing for that product with a price at or below the particular price is 90%. This may result in a high listing quality score.]; examiner’s note: the prices (elements) are selected based on a threshold condition).  One of ordinary skill in the art would recognize that selecting elements based on the likelihood threshold t of Dumon could be incorporated with Iqbal/ Mesaros to use a likelihood threshold based on the historical data to select the best element.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate a likelihood threshold of an element of Dumon to have the likelihood of the item to be selected into the combined system of Iqbal/ Mesaros to have an efficient search system. The motivation would be to have a system which will provide to have best matching search results to save users time.

Claim 13 is rejected on the same basis of rejection of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159